CONCURRING OPINION
Cole, Judge:
The majority opinion discusses and the judgment thereon disposes of three separate and distinct protests, all of which were submitted to the court in a joint stipulation which, in the form presented, was ordered filed by the court.
With the judgment, I am in complete agreement and will sign the same. I cannot, however, subscribe to much of the discussion in the majority opinion.
There can be no question from the record in this case that the three protests listed in the stipulation were never consolidated for trial, but were merely submitted for such action as the court would deem proper in each individual case.
There is no provision in the statute governing the procedure before this court, or in the rules of this court, relating to the consolidation of cases for trial. The nearest approach to such procedure is a rule of court providing for suspension of cases when the court is satisfied that the issues are the same. By agreement between counsel, this court has frequently approyed the trial of a number of cases at the same time, with the understanding that each would rest upon its individual merit.
I know of no authority this court possesses to order arbitrarily the consolidation of cases before it for trial, such as the procedure existing in the district courts of the United States, under the Rules of Civil Procedure, which the majority opinion embraces as applicable here. The specific rule governing consolidation of cases in the district courts of the United States, section 734, has been discussed very interestingly in the majority opinion. While I subscribe fully to the wisdom of such practice, said rule has no application to the procedure in this court.
*152The particular rule, governing consolidation of cases before the district courts of the United States, and many others found in the Rules of Civil Procedure, with few amendments to meet the practice peculiar to this court, could well apply to practice and procedure in the United States Customs Court. Until this court adppts said rules, I cannot endorse an opinion applying the same to our practice.